NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 31, 2016* 
                               Decided November 14, 2016 
                                              
                                          Before 
 
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3836 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 99 CR 354‐1 
STEVEN CROSS,                                       
      Defendant‐Appellant.                         Charles P. Kocoras, 
                                                   Judge. 
                                             
                                        O R D E R 
       
      Fourteen years ago, while remanding his case for resentencing, we said that 
Steven Cross was “a bad seed.”  United States v. Cross, 289 F.3d 476, 477 (7th Cir. 2002). 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
 
No. 15‐3836                                                                          Page 2 
 
Cross, who had engaged in mail fraud by collecting payments for orders of Pokémon 
cards and Beanie Babies that he never sent, was resentenced to 125 months’ 
imprisonment and 36 months’ supervised release. One condition of his supervised 
release was that he not commit another crime. Shortly after beginning his supervised 
release, he flouted that condition: he tried to buy a Chevrolet Camaro with a bounced 
check. He also removed the electronic transmitter on his ankle without authorization, 
which violated another supervised‐release condition. The probation officer petitioned 
the district court to revoke Cross’s supervised release; the court ordered the revocation 
after concluding that Cross had intended to defraud the Chevrolet dealership and 
willfully violated the electronic‐monitoring condition. The court imposed an additional 
24 months’ imprisonment. Cross filed a notice of appeal, but his appointed counsel 
asserts that the appeal is frivolous and seeks to withdraw under Anders v. California, 
386 U.S. 738 (1967). 
         
        At the outset we note that a defendant facing revocation of supervised release 
does not have a constitutional right to counsel unless he challenges the appropriateness 
of revocation or asserts substantial and complex grounds in mitigation. See United States 
v. Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); United States v. Eskridge, 445 F.3d 
930, 932–33 (7th Cir. 2006). Cross did neither, so the Anders safeguards do not govern 
our review of counsel’s motion to withdraw. See Pennsylvania v. Finley, 481 U.S. 551, 
554–55 (1987); United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016) (per curiam). 
Cross responded to counsel’s motion but does not oppose it. See CIR. R. 51(b). Counsel 
has submitted a brief that explains the nature of the case and addresses the potential 
issues that an appeal of this kind might be expected to involve. The analysis in counsel’s 
brief appears to be thorough, so we focus our review on the subjects that counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Counsel first considers challenging the district court’s subject‐matter jurisdiction 
to revoke Cross’s term of supervised release roughly three months after it expired. A 
district court loses jurisdiction to revoke a defendant’s supervised‐release term after it 
expires unless the following two conditions are met: (1) the court has issued a warrant 
or summons by the last day of defendant’s term; and (2) the court’s delay in revoking 
the defendant’s supervised release was “reasonably necessary” to adjudicate matters 
related to violated conditions. 18 U.S.C. § 3583(i). But counsel correctly rejects 
challenging the court’s jurisdiction because the court complied with the requirements of 

 
No. 15‐3836                                                                          Page 3 
 
§ 3583(i) to retain jurisdiction over the case: the court issued Cross a summons 
approximately three weeks before his supervised‐release term expired, and the court 
found it reasonably necessary to delay the revocation hearing for about three months 
while Cross was hospitalized. See United States v. Ramos, 401 F.3d 111, 118 (2d Cir. 2005) 
(the meaning of “reasonably necessary” is “relatively elastic” and depends on the 
“legitimate interests of the defendant and the government”).  
        
       Counsel also considers whether Cross might contest the district court’s personal 
jurisdiction over him because he did not receive personal service of the summons as 
required by Federal Rule of Criminal Procedure 4(c)(3)(B). The summons was accepted 
instead by counsel on Cross’s behalf while he underwent medical treatment. But this 
argument would be frivolous, as counsel rightly concludes, because Cross submitted to 
the court’s exercise of jurisdiction over him by not contesting it at the revocation 
hearing. See United States v. Marks, 530 F.3d 799, 810–11 (9th Cir. 2008).  
        
       Counsel next examines and properly concludes that it would be frivolous for 
Cross to challenge the sufficiency of the evidence supporting the revocation of his 
supervised release. Regarding Cross’s theft by deception, the government presented 
key testimony from the Chevrolet dealer who sold Cross the Camaro. This dealer said 
that Cross signed a written purchase agreement and accepted delivery of the car, but 
never paid for it. Despite knowing that the check would bounce, Cross gave the 
dealership a check that he said would cover the car’s costs. As for the electronic‐
monitoring violation, Cross’s probation officer testified that Cross told him that his 
ankle swelled, requiring him to remove the transmitter and go to Stroger Hospital. But 
Cross did not provide the probation officer with documentation that he was admitted to 
the hospital. 
         
       Counsel also considers whether Cross could raise a due‐process challenge that 
the petition to revoke failed to specify the particular Illinois statute that he was alleged 
to have violated. But counsel rejects this challenge as frivolous because the petition to 
revoke need provide only enough information to put the defendant on notice of the 
criminal conduct that prompted the petition, United States v. Lee, 795 F.3d 682, 686 (7th 
Cir. 2015), and here the petition explicitly detailed Cross’s theft of the Camaro and 
described his unauthorized removal of the electronic transmitter. Moreover, the 
government’s statement of the case, filed five months before Cross’s revocation hearing, 


 
No. 15‐3836                                                                          Page 4 
 
identified 720 ILL. COMP. STAT. 5/16‐1(a)(2) as the particular Illinois statute that he 
violated.   
         
        Counsel also considers whether Cross could challenge the length of his 
imprisonment. But counsel properly rejects that challenge as frivolous because Cross’s 
imprisonment term did not exceed the maximum permitted by statute. United States v. 
Vallar, 635 F.3d 271, 289 (7th Cir. 2011). Since Cross’s original conviction for mail fraud 
constituted a Class D felony in 2001, the maximum prison term that the district court 
could impose after revoking his supervised release was two years, see 18 U.S.C. §1341 
(2000), 18 U.S.C. §§ 3559(a)(4), 3583(e)(3), and that duration was the exact term that the 
court imposed. 
         
        Counsel next considers, but properly rejects, arguing that the district court 
overstated the value of Camaro, which was returned in good condition to the 
dealership, when the court weighed the proper punishment for Cross’s theft. As 
counsel correctly concludes, it would be frivolous to argue that Cross’s responsibility be 
limited only to the Camaro’s lost value during his possession of the car because 
Illinois’s theft‐by‐deception statute classifies the theft according to the value of the 
property stolen. 720  ILL. COMP. STAT. 5/16‐1(b)(5). Moreover, because the return of 
stolen property is not a valid defense to theft by deception, see People v. Gant, 257 N.E.2d 
181, 183 (Ill. App. Ct. 1970), counsel rightly rejects challenging the court’s decision at 
sentencing to take into account the Camaro’s value.  
         
        As a final matter, counsel weighs but rightly declines to dispute the 
reasonableness of the term of reimprisonment. As required by § 3583(e), the court 
considered the pertinent sentencing factors in 18 U.S.C. § 3553(a), including the nature 
and circumstances of the violation (cataloging Cross’s fraudulent conduct and 
concluding that “virtually anything important that [Cross] did in this case was false”), 
his history and characteristics (noting that Cross preyed on vulnerable people), and the 
need to protect the public from Cross’s scheming.  
         
        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.